Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 12/08/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because reference characters “23” and “24” point to the wrong elements.  In figures 2 and 4, 23 should refer to the “plug” according to the specification and 24 should refer to the “relief valve” mounted at the bottom of the “body”, they are switched in figures 2 and 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yen Jun Sung on 05/05/2022.
CLAIMS
Claim 1, line 16 currently reads
“inlet segment located outside the cap, an outlet opposite to the inlet”
Claim 1 line 16 is amended to read
- - inlet segment located outside the cap, an outlet segment opposite to the inlet - -
Claim 1, line 21 currently reads
“pump segment, and the second conduit accommodates a pressure”
Claim 1 line 21 is amended to read
- - pump segment, and the second air conduit accommodates a pressure - -
Claim 3, line 4 currently reads
“the first air conduit has multiple first orifice defined on an outer”
Claim 3 line 4 is amended to read
- -the first air conduit has multiple first orifices defined on an outer- -
Claim 3, line 7 currently reads
“multiple first orifice; the cap further includes a second air delivery”
Claim 3 line 7 is amended to read
- - multiple first orifices; the cap further includes a second air delivery - -
Claim 3, line 12 currently reads
“second orifice.”
Claim 3 line 12 is amended to read
- - second orifices.- -

REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1 is not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 1 disclose an oil suction pump comprising: an oil storage cylinder (1), a pumping mechanism (2) with a body (21) mounted beside the cylinder, and a cap (3); a pressure relief valve (24) secured on a bottom of the body (21); wherein the cap (3) is disposed on the body (21) and the oil storage cylinder (1), and the cap (3) includes a connector (31) configured to connect with an oil tube and communicating with the oil storage cylinder (1), the cap (3) includes a first air conduit (32) communicating with the body (21) and the oil storage cylinder (1), a first one-way valve assembly (33) connected with the first air conduit (32) and received in the oil storage cylinder (1), and a second air conduit (34) defined in the cap (3), wherein the second air conduit (34) has an inlet segment (341) located outside the cap, an outlet opposite to the inlet segment (341), and an pump segment (343) defined between the inlet segment (341) and the outlet segment (342) and communicating with the oil storage cylinder (1), the cap (3) further includes a second one-way valve assembly (35) accommodated in the oil storage cylinder (1) and connected with the pump segment (343), and the second air conduit (34) accommodates a pressure reducing valve (344).
Chuang (USPN 9,046,113) discloses a pump comprising: an storage cylinder (50, fig 7), a pumping mechanism (60) with a body (61) mounted beside the cylinder, and a cap (52); wherein, and, the cap includes a first air conduit (63) communicating with the body (61) and the storage cylinder (50), a first one-way valve assembly (below 631 in fig 9) connected with the first air conduit (63) and received in the storage cylinder (50), and a second air conduit (horizontal passage in 20, fig 5), wherein the second air conduit has an inlet segment (22) located outside the cap (52), an outlet segment (30) opposite to the inlet segment (22), and an pump segment (20) defined between the inlet segment (22) and the outlet segment (30) and communicating with the storage cylinder (50), the cap (52) further includes a second one-way valve assembly (attached to the bottom of 25, fig 3) accommodated in the storage cylinder (50) and connected with the pump segment (20), and the second air conduit accommodates a pressure reducing valve (valve inside 20, fig 5 and 6).
However, Chuang does not disclose the body of the pumping mechanism being mounted beside the cylinder, a pressure relief valve secured on a bottom of the body, the cap including a connector configured to connect with a tube and communicating with the storage cylinder, the cap being disposed on the body and the storage cylinder, and the second air conduit defined in the cap.  In addition, although carrying little weight, Chuang does not mention pumping oil.
Chen (USPAP 2020/0261936) discloses suction pump comprising: an storage cylinder (30, fig 2), a pumping mechanism (19) with a body (body of 19) mounted beside the cylinder, and a cap (35); a pressure relief valve (24) secured on a bottom of the body; wherein the cap (35) is disposed on the body and the storage cylinder, and the cap (35) includes a connector (connector at the top of 33 on top of the cap) configured to connect with an tube and communicating with the storage cylinder (30), the cap (35) includes a first air conduit (32) communicating with the body (30) and the storage cylinder (30).
However, Chen does not disclose a first one-way valve assembly connected with the first air conduit and received in the storage cylinder, and a second air conduit defined in the cap, wherein the second air conduit has an inlet segment located outside the cap, an outlet segment opposite to the inlet segment, and an pump segment defined between the inlet segment and the outlet segment and communicating with the storage cylinder, the cap further includes a second one-way valve assembly  accommodated in the storage cylinder and connected with the pump segment, and the second air conduit accommodates a pressure reducing valve.  In addition, although carrying little weight, Chen does not mention pumping oil.
Chang (USPAP 2007/0048149) discloses a pump comprising: an oil storage cylinder (10, fig 5), a pumping mechanism (17) with a body (body of 17) mounted beside the cylinder, and a cap (mounted to the top of 10); a pressure relief valve (20) on the top of the body, and a second air conduit (5) defined in the cap, wherein the second air conduit has an inlet segment (6) located outside the cap, an outlet segment (15) opposite to the inlet segment (6), and an pump segment (14) defined between the inlet segment (6) and the outlet segment (15) and communicating with the oil storage cylinder (1), the cap further includes a second one-way valve assembly (valve that is generally referenced by 12, fig 3) accommodated in the oil storage cylinder (1) and connected with the pump segment (14), and the second air conduit (5) accommodates a pressure reducing valve (venturi valve in 5). 
However, Chang does not disclose a pressure relief valve secured on a bottom of the body; wherein the cap is disposed on the body and the oil storage cylinder, and the cap includes a connector configured to connect with an oil tube and communicating with the oil storage cylinder, the cap includes a first air conduit communicating with the body and the oil storage cylinder, a first one-way valve assembly  connected with the first air conduit and received in the oil storage cylinder.
Liao (USPN 7,367,366) discloses a pump comprising: an oil suction pump comprising: an oil storage cylinder (1, fig 9), a pumping mechanism with a body (14), and a cap (11); a pressure relief valve (151); wherein the cap (11) is disposed on the oil storage cylinder (1), and the cap (11) includes a connector (702) configured to connect with an oil tube (7) and communicating with the oil storage cylinder (1), the cap (11) includes a first air conduit (18) communicating with the body (14) and the oil storage cylinder (1), a first one-way valve assembly (2) connected with the first air conduit (18) and received in the oil storage cylinder (1), and a second air conduit (5, fig 11A) defined in the handle of the cap (11), wherein the second air conduit (5) has an inlet segment (51) located outside the cap, an outlet segment (left side of 50) opposite to the inlet segment (51), and an pump segment (50) defined between the inlet segment (341) and the outlet segment (342) and communicating with the oil storage cylinder (1), the cap (11) further includes a second one-way valve assembly (6) accommodated in the oil storage cylinder (1) and connected with the pump segment (50).
However Liao does not teach the body mounted beside the cylinder, a cap covering both the body and the cylinder, the relief valve mounted on the bottom of the body, the second air conduit in the cap, or the second air conduit accommodating the pressure reducing valve (the specification defines element 50 as the “vacuum generator).
Several further searches have found pertinent art, see attached PTO-892, but have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 1 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746